UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7510



ELDON GUY BELL,

                                             Plaintiff - Appellant,

          versus

RALPH THOMAS, Sheriff; BARRY JOHNSON, Jailer;
FRANK GALIZIA, Investigator; BOYCE FLOYD,
Investigator,

                                            Defendants - Appellees,

          and

DAVID LEOMANS, County Commissioner; BETTY
BELL, County Commissioner; CAROL LONG, County
Commissioner; KIM BENNETT, County Commis-
sioner; OPAL HILL, County Commissioner; JOHN
MORRIS; County Commissioner; BILLY SMITH, SR.,
County Commissioner; ARCHIE PAGE, County Com-
missioner; CARL TILGHMAN, County Commissioner;
WALTER HOUSE, SBI Agent; ANTHONY DENNIS,
Investigator,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-94-857-5-BR)


Submitted:   December 19, 1996            Decided:   January 6, 1997
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Eldon Guy Bell, Appellant Pro Se.    Cheryl A. Marteney, WARD &
SMITH, P.A., New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's order dated August

30, 1996, which adopted the magistrate judge's recommendation to

dismiss his 42 U.S.C. § 1983 (1994) action. We dismiss the appeal

for lack of jurisdiction because the order is not appealable. In an

order entered September 23, 1996, the district court set aside the
August order and granted the Appellant's motion for an extension of

time in which to file objections to the magistrate judge's report

and recommendation. The district court retains jurisdiction pending

the disposition of the underlying action. This court may exercise
jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We grant the Appellees' motion to dismiss the appeal as
interlocutory. We further note that the appeal is frivolous. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3